Exhibit 10.39

FORM OF AMENDMENT TO

EMPLOYMENT AGREEMENT

This AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) dated as of
December 31, 2008 is by and between Pacer _____________, Inc. (the “Company”),
and ___________________ (the “Executive”).

WHEREAS, the Company and the Executive have executed a Employment Agreement
dated as of ___________________ (together with any previous amendments, the
“Agreement”);

WHEREAS, the Company and Executive wish to enter into this Amendment to modify
the Agreement as set forth herein.

Accordingly, in consideration of the mutual covenants and agreements set forth
in this Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged by the Company and the
Executive, the Company and the Executive hereby agree as follows:

 

1. Effective immediately the Agreement is amended to add the following paragraph
to the end of Section 8(b):

Notwithstanding the provisions of this Section 8(b), if on the date of
Executive’s termination, Executive is a “specified employee” as defined in
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”),
and an exception from Section 409A’s requirements is not available as to any one
or more payments or installments, Executive shall not receive a distribution of
such payment or installment under this Agreement until six months after the date
of termination. If Executive is subject to the restriction described in the
previous sentence, Executive will be paid on the first day of the seventh month
after termination an amount equal to the benefit that Executive would have been
paid during such six-month period absent such restriction. In furtherance of the
application of all possible exceptions to requirements of Section 409A, each
payment or installment shall be treated as a separate payment in order to
maximize the application of payments during the “short term deferral period”
under Section 409A.

 

2. Except as expressly modified by this Amendment, the Agreement remains in full
force and effect in accordance with its terms

 

3. This Amendment may be executed in counterparts, each of which shall be deemed
an original. Execution by facsimile or other electronic counterpart shall
constitute a valid manner of execution.

 

1 of 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to the Agreement to
be executed by their duly authorized representatives as of the date first listed
above.

Pacer ______________, Inc.

 

By:     Name:   Title:  

 

   [Name of Executive]

 

2 of 2